DETAILED ACTION
Claims 1 – 21 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "receive the previously generated sensor data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if there is a missing limitation which should have been previously recited, a mere type-o, or a dependency issue.
For purpose of examination this limitation will be considered as a first instance – i.e. receive previously generated sensor data or the like.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 20130345875; hereinafter Brooks).

Regarding claim 1, Brooks teaches a method to train an autonomous robot using previously generated sensor data (see abstract and [0062-63] teaching regarding training a robot including the use of data structures which may be created/updated by sensory data among other inputs for future use; see [0040]; [0012] teaching that the tasks may be refined by training; see also [0037] and fig. 1 showing and teaching that the training module may be updated by the perception system and may updated the instance database which may then be used by the task execution module), comprising: 
receiving (at least steps 600/116/118; see fig. 6; [0059]) the previously generated sensor data (at least the prototype from the library may be information regarding a primitive task – [0058]; abstract teaches that “primitive tasks” “objects and/or locations” may be data structures which have been updated with the robots previous training using sensor data; see [0012] and 
processing the previously generated sensor data and transmitting control signals to cause a movement in at least one portion of the autonomous robot ([0072] teaches at least that “a behavior is adapted to accept specific inputs and, as a result of computations and internal-state changes, to provide specific outputs. Inputs may be provided, for example, through sensors (e.g., sensors of the perception system 102 or external sensors 104), data structures accessed by the behavior, or parameters passed over from other behaviors” where the “Outputs include, for example, signals that select sensors for activation or deactivation, or requests for the robot controller 106 to execute particular primitive operations”; see also [0081-82]), the movement related to an interaction of the autonomous robot with its surroundings ([0072] teaches interaction with the surroundings), wherein the movement generates movement data ([0072] teaches that “task-execution system dynamically computes and re-computes trajectories” which is the data being iteratively used to refine the movement based on the movement data); 
performing a predictive analysis on the movement data ([0076] teaches regarding the movement data may be analyzed and that module 110 may “predict, based on commands for robot motion, the profile of forces that ought to be measured on each joint”; see also [0085]) to learn a capability of generating actions that are spontaneous and adaptive to an immediate environment of the autonomous robot ([0082] teaches at least that “the instantiated primitive tasks and places, along with the behaviors associated with them, come to an intelligent response to the situation at hand by sending messages to each other” based upon changes in the robots environment – an example regarding a stack the robot is making being removed causing the robot to adapt its stacking is given such that the “robot may automatically tailor its behavior to see [0071-88] for a detailed discussion of the intelligent adaption of the robot; see specifically [0088] teaching “Moreover, since the robot has been trained to respond to particular circumstances, it is need not slavishly follow a particular sequence of operations. It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors” emphasis added).
Brooks does not teach the above claimed limitations within the same embodiment (teaching aspects in the embodiment of figs. 1, 2A, 2C, 6, and 7 and the paragraphs as cited above).
However, Brooks teaches a embodiments which contain the specific concept of training a robot via iterative direct training, manipulation, and sensing. While the disclosure of Brooks is somewhat complex, the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0090] teaching that “it will be apparent to those of ordinary skill in the art that other embodiments incorporating the concepts disclosed herein may be used without departing from the spirit and scope of the invention”) This is because one of ordinary skill in the art would have expected these embodiments including the specific sections and figures cited above taught in Brooks to work together to accomplish the end goal of training a robot because the desired outcome is to use training to inform a robot when will then be able to act intelligently and adaptively in a spontaneous manner (see at least Brooks at [0088]).

claim 2, Brooks teaches that the movement of the autonomous robot are resultant of control signals (see [0014]; see fig. 2C showing data flow to the ARMs 108 which are “joint-level controllers 108” [0049]) received by effectors of the autonomous robot (see fig. 2A at least elements 204 and [0043] teaching that “Each joint 204 desirably employs a series elastic actuator”), the effectors present near or on the autonomous robot (see fig. 2A in view of [0043] showing and teaching such location for the joints and actuators; see also [0076]).

Regarding claim 3, Brooks teaches that a suite of computer software tools generates the previously generated sensor data based on at least one of heuristics, formulas, or manual operation by one or more human operators ([0062-63] teaches at least manual operation such as “input and feedback from a human trainer” [0062]; see also [0066]), wherein the suite of computer software tools generate a desired encoded movement ([0079]; see fig. 6 showing the software relationship to the execution of a robotic movement).

Regarding claim 8, Brooks teaches a non-transitory computer readable medium (see at least [0048]; see also [0050-51] and fig. 2C) comprising instructions which when executed by a processing system executes ([0048]) a method to train an autonomous robot using previously generated sensor data (see abstract and [0062-63] teaching regarding training a robot including the use of data structures which may be created/updated by sensory data among other inputs for future use; see [0040]; [0012] teaching that the tacks may be refined by training; see also [0037] and fig. 1 showing and teaching that the training module may be updated by the perception system and may updated the instance database which may then be used by the task execution module), comprising: 

processing the previously generated sensor data and transmitting control signals to cause a movement in at least one portion of the autonomous robot ([0072] teaches at least that “a behavior is adapted to accept specific inputs and, as a result of computations and internal-state changes, to provide specific outputs. Inputs may be provided, for example, through sensors (e.g., sensors of the perception system 102 or external sensors 104), data structures accessed by the behavior, or parameters passed over from other behaviors” where the “Outputs include, for example, signals that select sensors for activation or deactivation, or requests for the robot controller 106 to execute particular primitive operations” emphasis added; see also [0081-82]), the movement related to an interaction of the autonomous robot with its surroundings ([0072] teaches interaction with the surroundings), wherein the movement generates movement data ([0072] teaches that “task-execution system dynamically computes and re-computes trajectories” which is the data being iteratively used to refine the movement based on the movement data); 
performing a predictive analysis on the movement data ([0076] teaches regarding the movement data may be analyzed and that module 110 may “predict, based on commands for robot motion, the profile of forces that ought to be measured on each joint”; see also [0085]) to learn a capability of generating actions that are spontaneous and adaptive to an immediate environment of the autonomous robot ([0082] teaches at least that “the instantiated primitive tasks and places, along with the behaviors associated with them, come to an intelligent response see [0071-88] for a detailed discussion of the intelligent adaption of the robot; see specifically [0088] teaching “Moreover, since the robot has been trained to respond to particular circumstances, it is need not slavishly follow a particular sequence of operations. It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors” emphasis added).
Brooks does not teach the above claimed limitations within the same embodiment (teaching aspects in the embodiment of figs. 1, 2A, 2C, 6, and 7 and the paragraphs as cited above).
However, Brooks teaches a embodiments which contain the specific concept of training a robot via iterative direct training, manipulation, and sensing. While the disclosure of Brooks is somewhat complex, the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0090] teaching that “it will be apparent to those of ordinary skill in the art that other embodiments incorporating the concepts disclosed herein may be used without departing from the spirit and scope of the invention”) This is because one of ordinary skill in the art would have expected these embodiments including the specific sections and figures cited above taught in Brooks to work together to accomplish the end goal of training a robot because the desired outcome is to use 

Regarding claim 9, Brooks teaches that the movement of the autonomous robot are resultant of control signals (see [0014]; see fig. 2C showing data flow to the ARMs 108 which are “joint-level controllers 108” [0049]) received by effectors of the autonomous robot (see fig. 2A at least elements 204 and [0043] teaching that “Each joint 204 desirably employs a series elastic actuator”), the effectors present near or on the autonomous robot (see fig. 2A in view of [0043] showing and teaching such location for the joints and actuators; see also [0076]).

Regarding claim 10, Brooks teaches that a suite of computer software tools generates the previously generated sensor data based on at least one of heuristics, formulas, or manual operation by one or more human operators ([0062-63] teaches at least manual operation such as “input and feedback from a human trainer” [0062]; see also [0066]), wherein the suite of computer software tools generate a desired encoded movement ([0079]; see fig. 6 showing the software relationship to the execution of a robotic movement).

Regarding claim 15, Brooks teaches a system (fig. 2A; see abstract) comprising: 
an autonomous robot (200; [0043]; see fig. 2A); 
a processing system (at least the computer; see [0038]) having at least one hardware core (see the processor recited in at least [0048]; [0037]) coupled to the autonomous robot (see at least fig. 2A in view of fig. 2C), configured to: 

process the previously generated sensor data and transmitting control signals to cause a movement in at least one portion of the autonomous robot ([0072] teaches at least that “a behavior is adapted to accept specific inputs and, as a result of computations and internal-state changes, to provide specific outputs. Inputs may be provided, for example, through sensors (e.g., sensors of the perception system 102 or external sensors 104), data structures accessed by the behavior, or parameters passed over from other behaviors” where the “Outputs include, for example, signals that select sensors for activation or deactivation, or requests for the robot controller 106 to execute particular primitive operations” emphasis added; see also [0081-82]), the movement related to an interaction of the autonomous robot with its surroundings ([0072] teaches interaction with the surroundings), wherein the movement generates movement data ([0072] teaches that “task-execution system dynamically computes and re-computes trajectories” which is the data being iteratively used to refine the movement based on the movement data); and 
perform a predictive analysis on the movement data ([0076] teaches regarding the movement data may be analyzed and that module 110 may “predict, based on commands for robot motion, the profile of forces that ought to be measured on each joint”; see also [0085]) to learn a capability of generating actions that are spontaneous and adaptive to an immediate see [0071-88] for a detailed discussion of the intelligent adaption of the robot; see specifically [0088] teaching “Moreover, since the robot has been trained to respond to particular circumstances, it is need not slavishly follow a particular sequence of operations. It continuously senses the world around it via the external sensors 104, and adapts its actions accordingly based on an evaluation of the pre-conditions and post-conditions associated with the instantiated behaviors” emphasis added).
Brooks does not teach the above claimed limitations within the same embodiment (teaching aspects in the embodiment of figs. 1, 2A, 2C, 6, and 7 and the paragraphs as cited above).
However, Brooks teaches a embodiments which contain the specific concept of training a robot via iterative direct training, manipulation, and sensing. While the disclosure of Brooks is somewhat complex, the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0090] teaching that “it will be apparent to those of ordinary skill in the art that other embodiments incorporating the concepts disclosed herein may be used without departing from the spirit and scope of the invention”) This is because one of ordinary skill in the art would have expected these 

Regarding claim 16, Brooks teaches that the movement of the autonomous robot are resultant of control signals (see [0014]; see fig. 2C showing data flow to the ARMs 108 which are “joint-level controllers 108” [0049]) received by effectors of the autonomous robot (see fig. 2A at least elements 204 and [0043] teaching that “Each joint 204 desirably employs a series elastic actuator”), the effectors present near or on the autonomous robot (see fig. 2A in view of [0043] showing and teaching such location for the joints and actuators; see also [0076]).

Regarding claim 17, Brooks teaches that a suite of computer software tools generates the previously generated sensor data based on at least one of heuristics, formulas, or manual operation by one or more human operators ([0062-63] teaches at least manual operation such as “input and feedback from a human trainer” [0062]; see also [0066]), wherein the suite of computer software tools generate a desired encoded movement ([0079]; see fig. 6 showing the software relationship to the execution of a robotic movement).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks as applied to claims 1, 8, and 15 respectively and further in view of Buckley (US 5673367).

claim 4, Brooks lacks direct and specific teaching that the predictive analysis is derived from at least one neural network.
However, Buckley teaches motion control for robotics with a neural network controller (abstract) for robotic training (col. 4, ¶ at 12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the robot control of Brooks with the specific knowledge of using the neural network for robot control and learning/teaching of Buckley. This is because “The ability of neural networks to learn and to generalize from their knowledge makes them highly useful as robotic controllers.” (Buckley at col. 2, lines 21-22) This is important in order to train the robot (“A neural net controlled robot can be taught by taking it through a series of training sets” Buckley at col. 2, lines 23-24).

Regarding claim 11, Brooks lacks direct and specific teaching that the predictive analysis is derived from at least one neural network.
However, Buckley teaches motion control for robotics with a neural network controller (abstract) for robotic training (col. 4, ¶ at 12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the robot control of Brooks with the specific knowledge of using the neural network for robot control and learning/teaching of Buckley. This is because “The ability of neural networks to learn and to generalize from their knowledge makes them highly useful as robotic controllers.” (Buckley at col. 2, lines 21-22) This is important in order to train the robot (“A neural net controlled robot can be taught by taking it through a series of training sets” Buckley at col. 2, lines 23-24).

Regarding claim 18, Brooks lacks direct and specific teaching that the predictive analysis is derived from at least one neural network.
However, Buckley teaches motion control for robotics with a neural network controller (abstract) for robotic training (col. 4, ¶ at 12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the robot control of Brooks with the specific knowledge of using the neural network for robot control and learning/teaching of Buckley. This is because “The ability of neural networks to learn and to generalize from their knowledge makes them highly useful as robotic controllers.” (Buckley at col. 2, lines 21-22) This is important in order to train the robot (“A neural net controlled robot can be taught by taking it through a series of training sets” Buckley at col. 2, lines 23-24).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks as applied to claims 1, 8, and 15 respectively and further in view of Wang et al. (US 8224652; hereinafter Wang).

Regarding claim 7, Brooks lacks direct and specific teaching that the autonomous robot is a software based virtual robot.
However, Wang teaches training and controlling either a robot including virtual avatars or robots (see col. 11, lines 57-67; col. 1, lines 7-12; see also abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the robotic teaching of Brooks with the 

Regarding claim 14, Brooks lacks direct and specific teaching that the autonomous robot is a software based virtual robot.
However, Wang teaches training and controlling either a robot including virtual avatars or robots (see col. 11, lines 57-67; col. 1, lines 7-12; see also abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the robotic teaching of Brooks with the specific knowledge of using the virtual robot of Wang. This is because teaching a physical robot or virtual robot has similarities such as “various techniques for using trainable probabilistic models” (Wang at col. 1, lines 7-12). This is important in order to meet end user robotic training needs.

Regarding claim 21, Brooks lacks direct and specific teaching that the autonomous robot is a software based virtual robot.
However, Wang teaches training and controlling either a robot including virtual avatars or robots (see col. 11, lines 57-67; col. 1, lines 7-12; see also abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the robotic teaching of Brooks with the specific knowledge of using the virtual robot of Wang. This is because teaching a physical robot .

Allowable Subject Matter
Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Brooks et al. (US 20130345875), Buckley (US 5673367), and Wang et al. (US 8224652), fail to specifically teach the invention as claimed. The specific limitations (claimed as method steps in claims 1 and 4-6, as a computer readable medium in claims 8 and 11-12, and structurally in claims 15 and 18-20) of training an autonomous robot using previously generated sensor data using predictive analysis and a neural network in independent claims 1, 8 and 15 and respective dependent claims 4, 11, and 18 when combined with the limitations regarding the secondary neural network refining movements (claims 5, 12, and 19) and the specific time point I/O to n+1 in dependent claims 5-6, 12-13, and 19-20 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 5-6, 12-13, and 19-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855